Title: Abigail Adams to Mary Smith Cranch, 10 November 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my dear sister
						Philadelphia Novbr 10 1800
					
					I arrived in this city last Evening & came to the old House, now occupied by Francis as an Hotel. tho the furniture and arrangment of the House is changed I feel more at home here than I should any where Else in the city, and when sitting with my son & other friends who call to see me, I can scarcly persuade myself, that tomorrow I Must quit it, for an unknown & an unseen abode— My Journey has hitherto been as Propitious as I could have expected at this season. hearing by Louissa & from my Worthy Brother Cranch that You & Yours were regaining Your Strength, & gradually advancing I hope to Health, has given a new spring to My spirits; and I shall go on My Way rejoicing Mercy & judgment are the mingled cup allotted me. Shall I receive good and not evil. at N york I found my poor unhappy Son, for so I Must still call him, laid upon a Bed of sickness destitute of a home, the kindness of a friend afforded him an assylum. a distressing cough, an affection of the liver and a Dropsy will soon terminate a Life, which might have been Ma[de] valuable to himself and others. you will easily suppose that this Scene was too powerfull and distressing to me: Sally was with him but his Physician Says, he is past recovery— I shall carry a Melancholy report to the President, who passing through new york without Stoping knew not his situation—
					I shall not say any thing to You upon political subjects, no not upon the little Gen’ll Letter but reserve it for a future Letter when I arrive at Washington and you have more health to laugh at the folly, and pitty the Weakness Vanity and ambitious views of, as very a sparrow as sterns commented upon, in his Sentimental journey, or More describes in his fables—
					
					with My best wishes for your perfect restoration to Health and that of your Family, I am My ever / dear sister your affectionate
					
						A Adams—
					
				
				
					thank Mr Cranch for his kind Letters & Mrs Black for her sisterly attention— heaven reward her, May She never know the want of a Friend
				
			